DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on June 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,512,868 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 24, 26, 31 – 34, 36 – 38, 40, 41, 45 – 47, 49 – 51, 54, 61 – 64, and 92 – 107 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Firstly, the examiner notes the properly filed terminal disclaimer overcomes the previous non-statutory double patenting rejection. 
	In regard to independent claims 24 and 107, Reichter (US 2008/0307759) is considered to represent the closest prior art. Reichter discloses a similar filter cartridge with a trough (261) positioned between the media pack and a pinch seal portion. There is no teaching or suggestion in Reichter for a member of an air cleaner security, housing closure, inhibition arrangement that comprises a pocket arrangement including at least 
	Claims 26, 31 – 34, 36 – 38, 40, 41, 45 – 47, 49 – 51, 54, 61 – 64, and 92 – 106 depend from claim 24 and are allowed for at least the same reason as claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773